Benning J.
concuring.
I think the judgment of the Court below, erroneous. I think it, in conflict with Snelling vs. Darrell 17 Ga. R. and with Candler vs. Hammond, decided at Milledgeville, November, 1857.
*165It is true, that in Powell vs. Howell, decided at Macon, January, 1857, there are dicta not reconcilable with these two cases. But those dicta were not required by the judgment, which was as follows:
“Reversed, upon the ground, that there was no service of the rule nisi upon the opposite party.”